PER CURIAM.
Appellant was convicted of driving after his license had been permanently revoked, a violation of section 322.341, Florida Statutes (2000). We affirmed his conviction in Sawyer v. State, 819 So.2d 966 (Fla. 4th DCA 2002); however, that decision has now been reversed and remanded for reconsideration. Sawyer v. State, 867 So.2d 402, 2004 WL 351467 (Fla. Feb.26, 2004). We therefore reverse appellant's conviction. If the jury was instructed on lesser offenses in this case, appellant may be retried on such offenses. State v. Wilson, 680 So.2d 411 (Fla.1996).
POLEN, KLEIN and TAYLOR, JJ., concur.